DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 08/03/2022, with respect to the 35 U.S.C. 103 rejections of claims 1-4 and 8-13 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of claims 1-4 and 8-13 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Spencer Chorney on 08/16/2022.

The application has been amended as follows: 
	Regarding claim 1, in line 23, replace --thereby defining the internal area of the spring housing;-- with “thereby defining the interior area of the spring housing;”.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to disclose, teach, or fairly suggest a stake implanting tool, comprising: an elongated body; a pair of opposing brackets are disposed along the pair of opposing edges on the elongated body; a handle; a flat vertical bar, wherein the handle is affixed to the top of the flat vertical bar; the flat vertical bar is slidable between the pair of opposing brackets; a resting guard is disposed on the elongated body, wherein the resting guard is positioned above the handle; a stopping guard is disposed on the elongated body, wherein the stopping guard is positioned below the handle; a rounded base is disposed on the lower end of the elongated body; an aperture is disposed on the bottom of the rounded base; a slot is disposed on the elongated body, wherein the slot is below the stopping guard and above the rounded base; a spring housing further comprising; a pin secured to an interior area of the spring housing; the pin includes a rounded pin head; a spring encasing the pin below the rounded pin head; whereby the spring housing encases the pin; the spring housing includes a top face, a bottom face, a front face, a rear face, and at least one side face, thereby defining the internal area of the spring housing; wherein the rear face of the spring housing is disposed on the lower end of the elongated body; whereby the spring biases the rounded pin head to extend into the slot; the rounded pin head directly contacts a stake within the slot, whereby the stake compresses the spring and displaces the rounded pin head towards the interior area of the spring housing, thereby securing the stake therein; and the spring housing is disposed on the elongated body, wherein the spring housing is below the slot and above the rounded base.  The prior art of record that comes closest to teaching these limitations is Hartman (US 9,453,321), Denton (US 6,450,388), Bowers (US 5,097,912), and Meyer (US 4,627,563).  Hartman, Bowers, and Meyer teach a stake implanting tool, comprising: an elongated body; a handle; a flat vertical bar, wherein the handle is affixed to the top of the flat vertical bar; the flat vertical bar is slidable between the pair of opposing brackets; a slot is disposed on the elongated body, wherein the slot is below the stopping guard and above the rounded base; a spring housing further comprising; a pin secured to an interior area of the spring housing; the pin includes a rounded pin head; a spring encasing the pin below the rounded pin head; whereby the stake compresses the spring and displaces the rounded pin head towards the interior area of the spring housing, thereby securing the stake therein; and the spring housing is disposed on the elongated body.  However, Hartman, Bowers, and Meyer fail to teach a pair of opposing brackets are disposed along the pair of opposing edges on the elongated body; a stopping guard is disposed on the elongated body, wherein the stopping guard is positioned below the handle; a rounded base is disposed on the lower end of the elongated body; an aperture is disposed on the bottom of the rounded base; a resting guard is disposed on the elongated body, wherein the resting guard is positioned above the handle; whereby the spring housing encases the pin; the spring housing includes a top face, a bottom face, a front face, a rear face, and at least one side face, thereby defining the internal area of the spring housing; wherein the rear face of the spring housing is disposed on the lower end of the elongated body; whereby the spring biases the rounded pin head to extend into the slot; the rounded pin head directly contacts a stake within the slot, wherein the spring housing is below the slot and above the rounded base.  Denton teaches a stake implanting tool, comprising: an elongated body; a pair of opposing brackets are disposed along the pair of opposing edges on the elongated body; a handle; a flat vertical bar, wherein the handle is affixed to the top of the flat vertical bar; the flat vertical bar is slidable between the pair of opposing brackets; a resting guard is disposed on the elongated body, wherein the resting guard is positioned above the handle; a stopping guard is disposed on the elongated body, wherein the stopping guard is positioned below the handle; a slot is disposed on the elongated body, wherein the slot is below the stopping guard and above the rounded base; and the spring housing is disposed on the elongated body, wherein the spring housing is below the slot and above the rounded base.  However, Denton fails to teach a rounded base is disposed on the lower end of the elongated body; an aperture is disposed on the bottom of the rounded base; a spring housing further comprising; a pin secured to an interior area of the spring housing; the pin includes a rounded pin head; a spring encasing the pin below the rounded pin head; whereby the spring housing encases the pin; the spring housing includes a top face, a bottom face, a front face, a rear face, and at least one side face, thereby defining the internal area of the spring housing; wherein the rear face of the spring housing is disposed on the lower end of the elongated body; whereby the spring biases the rounded pin head to extend into the slot; the rounded pin head directly contacts a stake within the slot, whereby the stake compresses the spring and displaces the rounded pin head towards the interior area of the spring housing, thereby securing the stake therein.  Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Regarding claims 2-4 and 8-13, claims 2-4 and 8-13 are allowed because 

	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541. The examiner can normally be reached Monday-Thursday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731